Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 1 of 24 PagelD# 219

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

DOROTEA DIMAILIG, )
Plaintiff,
Vv. 1:19-cv-441 (LMB/JFA)
ANDREW SAUL, Commissioner of Social
Security, )
Defendant.
MEMORANDUM OPINION

In this civil action filed by plaintiff Dorotea Dimailig (“‘plaintiff” or “Dimailig”) against
defendant Andrew Saul in his official capacity as the Commissioner of Social Security
(“defendant” or “Commissioner”), plaintiff seeks judicial review of defendant’s final decision
denying her claim for social security disability insurance benefits (“DIB”). Defendant’s final
decision was based on determinations by an Administrative Law Judge (“ALJ”) and the Appeals
Council for the Social Security Administration’s Office of Disability Adjudication and Review
(“Appeals Council’) that plaintiff was not disabled as defined by the Social Security Act (“Act”),
42 U.S.C. § 301 et seq., and applicable regulations. Following cross-motions for summary
judgment, the assigned magistrate judge issued a Report and Recommendation (“Report”) which
recommended denying summary judgment in favor of plaintiff and granting summary judgment
in favor of defendant. Before the Court are plaintiff's Objections to the Report (“Objections”).
For the following reasons, plaintiff's Objections will be sustained, the Report’s
recommendations will not be adopted, plaintiff's Motion for Summary Judgment will be granted

in part, defendant’s Motion for Summary Judgment will be denied, the ALJ’s decision will be
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 2 of 24 PagelD# 220

vacated, and this action will be remanded to defendant for further administrative proceedings
pursuant to 42 U.S.C. § 405(g).
I, BACKGROUND

On July 24, 2015, plaintiff, proceeding without representation, submitted a claim for DIB
to the Social Security Administration (“SSA”) with an alleged disability onset date of April 11,
2015,' [AR at 167] seeking DIB “due to the following illnesses, injuries or conditions: anxiety
disorder, coronary artery disease, hypertension, neuropathy, diabetic, urinary problems.” [AR at
70]. Although defendant found that plaintiff suffered from three severe medical impairments
(ischemic heart disease, essential hypertension, and diabetes mellitus) and three non-severe
medical impairments (peripheral neuropathy, degenerative disc disease, and anxiety-related
disorder) [AR at 74], defendant found she was not disabled under the Act and its implementing
regulations and denied her claim. [AR at 79]. In reaching that conclusion, the defendant found
that plaintiffs “statements about the intensity, persistence, and functionally limiting effects of
[her] symptoms” were only “[p]artially [c]redible” because they were “not entirely consistent
with the total medical and non-medical evidence.” [AR at 76]. The defendant’s Personalized
Disability Explanation regarding the denial of plaintiff's claim was:

Your condition results in some limitations in your ability to perform work related

activities. However, these limitations do not prevent you from performing work

you have done in the past as a Proofreader II, as you described . . . your condition

is not severe enough to keep you from working. We considered the medical and

other information and work experience in determining how your condition affects
your ability to work.

 

'There is some discrepancy in the record regarding the date on which plaintiff initiated her claim
for DIB. Defendant’s Disability Determination Explanation [AR at 70], final decision [AR at
15] and Motion for Summary Judgment state that plaintiff submitted her application on June 2,
2015. However, the record contains a document titled Application for Disability Insurance
Benefits [AR at 167] which is dated July 24, 2015.
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 3 of 24 PagelD# 221

[AR at 79].

On October 14, 2015, after securing representation, plaintiff submitted a request for
reconsideration of that decision [AR at 101], in which she explained that since submitting her
claim, her “level of dysfunction fe[It] worse,” her “panic attacks [were] worse,” and she “[was]
more worried,” as well as that she was experiencing new symptoms related to a catheter. [AR at
83]. Plaintiff also provided additional medical records in support of her claim. [AR at 83-85]. On
December 9, 2015, the defendant again denied plaintiff's claim based on its determination that
she was not disabled as defined by the Act and applicable regulations. [AR at 91]. As relevant
here, the SSA found that plaintiff had the same severe and non-severe medical impairments, and
its credibility assessment of plaintiff and explanation regarding the denial of plaintiffs claim
were virtually identical to its prior assessment and explanation. [AR at 86-87, 92].

On January 8, 2016, plaintiff submitted a request for a hearing before an ALJ. [AR at
109]. The hearing was held on November 7, 2017, before ALJ Michael Krasnow. [AR at 30].

At the hearing, plaintiff testified about her medical impairments and their effect on her ability to
work, answering questions from both the ALJ and her representative. [AR at 34]. A vocational
expert also testified about the ability of an individual purportedly similar to plaintiff to perform
work and answered hypothetical questions from both the ALJ and plaintiff's representative.” [AR
at 62]. The details of plaintiffs and the vocational expert’s testimony are discussed further

below.

 

“Vocational experts .. . are employment experts who know the mental and physical demands of
different types of work.” Fisher v. Barnhart, 181 F. App’x 359, 365 (4th Cir. 2006). “When a
[vocational expert] is called to testify, the ALJ’s function is to pose hypothetical

questions . . . based on all evidence on record and a fair description of all the claimant’s
impairments so that the [vocational expert] can offer testimony about any jobs existing in the
national economy that the claimant can perform.” Harper v. Astrue, 2011 WL 3820681, at *2
(E.D. Va. Feb. 22, 2011).
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 4 of 24 PagelD# 222

On February 22, 2018, the ALJ issued a ten-page written decision denying plaintiff's
claim for DIB on the ground that she was not disabled as defined by the Act and applicable
regulations from the alleged onset date through the date of his decision. [AR 15-25]. In
evaluating plaintiff's claim, the ALJ employed the requisite “five-step sequential evaluation”:

The ALJ asks at step one whether the claimant has been working; at step two,

whether the claimant’s medical impairments meet the regulations’ severity and

duration requirements; at step three, whether the medical impairments meet or

equal an impairment listed in the regulations; at step four, whether the claimant

can perform [his or] her past work given the limitations caused by [his or] her

medical impairments; and at step five, whether the claimant can perform other

work.

Shinaberry v. Saul, 952 F.3d 113, 118-19 (4th Cir. 2020). Significantly, “[i]f the ALJ cannot
make a conclusive determination at the end of the third step, the ALJ must then determine the
claimant’s residual function capacity, meaning the most a claimant can still do despite all of the
claimant’s medically determinable impairments of which the ALJ is aware, including those not
labeled severe at step two.” Woods, 888 F.3d at 689. The claimant’s residual functional capacity
(“RFC”) is then used at steps four and five of the sequential evaluation. See id.

At step one, the ALJ concluded that plaintiff had not worked since April 2015. [AR at
17]. At step two, the ALJ concluded that plaintiff suffered from four severe medical
impairments—ischemic heart disease, essential hypertension, diabetes mellitus, and arthritis—
and numerous non-severe medical impairments, including degenerative disc disease, peripheral
neuropathy, affective disorder, and anxiety-related disorder. [AR at 17-18]. At step three, the
ALJ concluded that these medical impairments did not meet or equal the severity of an

impairment listed in the regulations, and therefore that a final disability determination could not

be made without proceeding to step four. [AR at 19].
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 5 of 24 PagelD# 223

Before proceeding to step four, the ALJ determined plaintiff's RFC. [AR at 19-24]. The
details of the ALJ’s RFC determination are discussed further below. In short, the ALJ
determined that plaintiff had the RFC “to perform light work as defined in 20 C.F.R.

§ 404.1567(b)” with various physical limitations. Then, at step four, the ALJ concluded that
plaintiff could perform her past work as a proofreader and office clerk because those positions
did not require performance of work-related activities precluded by her RFC. [AR at 19, 24].
Accordingly, the ALJ determined that plaintiff was not disabled under the Act, without the need
to proceed to step five. [AR at 25]. The ALJ therefore held that plaintiff was not entitled to DIB.

On February 26, 2018, plaintiff submitted a request for review to the Appeals Council.
[AR at 163]. In her request, plaintiff explained that “the ALJ’s decision [was] not supported by
substantial evidence” because the ALJ “failed to . . . perform the evaluations mandated by the
regulations, rulings, and circuit case law with regard to the issues of credibility of subjective
complaints and opinions of treating physicians” and also “improperly relied on vocational expert
testimony based on a hypothetical question which did not include all of [plaintiffs]
impairments.” [AR at 164]. On May 14, 2018, plaintiff submitted an eight-page letter in support
of her request, explaining why the ALJ’s decision “violated the . . . regulations and was
unsupported by substantial evidence.” [AR at 268]. Specifically, plaintiff asserted:

This Council’s rules permit it to review the ALJ’s decision because (1) the ALJ

failed to follow the treating physician rule in affording ‘little’ weight to the

opinion of [plaintiff's] treating Internist, Celerino M. Magbuhos, M.D., regarding

[plaintiff's] physical limitations . . . ; (2) the ALJ erred in failing to include

primary aldosteronism/Conn’s syndrome status post adrenalectomy, degenerative

disc disease in cervical, thoracic, and lumbar areas of spine, peripheral

neuropathy, obstructive sleep apnea, and status post coronary artery bypass

grafting as ‘severe’ impairments; (3) the ALJ erred because his RFC is not well

supported by medical evidence and the State agency medical consultants’

opinions do not serve as an adequate basis for decision-making; [and] (4) the ALJ
erred in failing to obtain the opinion of both a physical and mental health expert.
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 6 of 24 PagelD# 224

[AR at 268-69].

On February 12, 2019, the Appeals Council denied plaintiffs request for review of the
ALJ’s decision because it “found no reason under [its] rules to review the [ALJ’s] decision.”
[AR at 1]. As a result of this denial, the ALJ’s decision became defendant’s final decision
regarding plaintiff's claim for DIB. Plaintiff was instructed that she could seek court review of
the ALJ’s decision by filing a civil action within 60 days of her receipt of the Appeals Council’s
denial. [AR at 2].

Ten days after the Appeals’ Council’s decision, on February 22, 2019, plaintiff was found
disabled for the purpose of receiving state Medicaid benefits with a disability onset date of
August 28, 2018, which was during the time period when the Appeals Council was considering
her request for review. The “Explanation of Determination” section of the Medicaid decision
stated:

[The ALJ’s] denial of [plaintiff's] DIB claim on 2/22/18 cannot be adopted for

this Medicaid claim due to [plaintiff] alleging onset of a new condition: asthma.

The [Appeals Council’s] denial of that DIB claim on 2/12/19 [found] that the

[ALJ’s] decision stands as written with no basis to vacate and remand the [ALJ’s]

decision. Neither the ALJ nor [the Appeals Council] considered the asthma

condition and [plaintiffs] request for appeal did not allege that condition. Since

the asthma condition had not been considered in the ALJ or [Appeals Council]

proceedings, this current Medicaid claim was fully developed for all alleged

conditions listed on [plaintiff's] Medicaid application, including the newly alleged

asthma.

[Dkt. No. 13-1]. The decision concluded that “Vocational Rule 202.06 applies in this Medicaid
claim and the rule directs a decision of DISABLED.” [Dkt. No. 13-1 (emphasis in original)].

On April 12, 2019, plaintiff timely filed this civil action seeking review of the ALJ’s
decision. [Dkt. No. 1]. The parties subsequently filed cross-motions for summary judgment.

[Dkt. Nos. 12, 15]. In her motion, plaintiff argued (1) that “the ALJ’s decision should be

reversed because the ALJ failed to properly classify [plaintiff's] asthma as a medically
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 7 of 24 PagelD# 225

determinable impairment,” and (2) that “the ALJ’s decision should be reversed because the ALJ
failed to provide good reasons for rejecting [plaintiff's] treating source’s opinions,” referring to
the opinions of plaintiff's internist, Dr. Celerino Magbuhos. [Dkt. No. 13]. As a remedy, plaintiff
asked the that Court either “order immediate payment of Social Security disability benefits with
an onset of disability as alleged by plaintiff,” or remand her DIB claim for further proceedings.
Id. In response, defendant argued (1) that “the ALJ fully accounted for plaintiff's respiratory
limitations in his carefully crafted RFC assessment,” and (2) that “substantial evidence supports
the ALJ’s finding that Dr. Magbuhos’ opinions were entitled to little weight.” [Dkt. No 16].

On September 30, 2019, the assigned magistrate judge issued an order regarding
plaintiff's asthma. The magistrate judge explained:

Having initially reviewed the parties’ motions for summary judgment, there

seems to be no dispute that plaintiff has a medically determinable impairment of
asthma. As detailed in plaintiff's memorandum, the plaintiff was repeatedly
diagnosed with asthma, she was prescribed various medications for asthma, and
she was treated for asthma for an extended period of time. A review of the
[ALJ’s] decision reveals that he failed to identify plaintiff's asthma as either a
severe or other medically determinable impairment. . . . Upon review of
[defendant’s} opposition to plaintiff's motion [for summary judgment] and its
own cross-motion for summary judgment, [defendant] has not fully addressed the
issue of plaintiff's diagnosis of asthma and the ALJ’s failure to identify that
diagnosis as a medically determinable impairment. A review of the [ALJ’s]
decision reveals only a single, specific reference to asthma in the context of [one]
medical visit... . While there are other references to shortness of breath and
dyspnea on exertion and lack of wheezing or rales in the ALJ’s decision, there is
no reference to those being related to a consideration of asthma. Those references
may be related to the severe impairments of ischemic heart disease and essential
hypertension found by the ALJ and not to plaintiffs asthma.

[Dkt. No. 20]. The magistrate judge concluded that “the court cannot be placed in the position to
surmise what conditions the ALJ considered is determining the residual functional capacity. The
ALJ must explain them in his decision.” [Dkt. No. 20]. Accordingly, the magistrate judge

directed the defendant to file a five-page supplemental brief addressing plaintiff's asthma and the
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 8 of 24 PagelD# 226

ALJ’s failure to discuss how plaintiff’s asthma affected her ability to work, in the event that the
defendant “‘decide[d] to continue to pursue this action.” [Dkt. No. 20]. On October 7, 2019,
defendant submitted a supplemental brief arguing that “the lack of discussion [of plaintiffs]
asthma at step two [was]—at most—harmless error” because “the ALJ continued the sequential
analysis past step two and considered the limitations of plaintiff's asthma in the subsequent
steps.” [Dkt. No. 21].

On November 25, 2019, the magistrate judge issued the Report, recommending that
plaintiff's motion for summary judgment be denied and defendant’s motion for summary
judgment be granted. [Dkt. No. 25]. With regard to plaintiff's asthma, the Report reasoned that
“{t]he ALJ’s omission of plaintiffs asthma at step two of the analysis [was] not reversible error
nor harmful error” because “plaintiffs asthma was considered in the residual functional capacity
assessment.” [Dkt. No. 25 at 28 and 31]. The Report further reasoned that plaintiff's state
Medicaid benefits determination “[was] extra-record evidence and [did] not support a finding
that the ALJ’s decision [was] unsupported by substantial evidence” because it “was correctly not
included in the record,” it “[did] not lead to a finding that the ALJ’s decision [was] unsupported
by substantial evidence,” and it “[was] not ‘new evidence’ requiring remand of the case.” [Dkt.
No. 25]. With regard to Dr. Magbuhos’ opinions, the Report reasoned that “the ALJ provided
good reasons for affording less than controlling weight to [his] opinions” because of their
“internal inconsistencies” as well as “their inconsistency with other evidence in the record and
plaintiff's own testimony.” [Dkt. No. 25].

On December 9, 2019, plaintiff timely filed her Objections to the Report. [Dkt. No. 26].
The parties’ cross-motions for summary judgment, the Report, and plaintiff's Objections to the

Report, all of which concern the ALJ’s decision, are now properly before the Court.
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 9 of 24 PagelD# 227

II. DISCUSSION

A. Standard of Review

“Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure, the court, having

 

reviewed the record in its entirety, shall make a de novo determination of those portion of the
[Report] to which a party has specifically objected.” Emami v. Bolden, 241 F. Supp. 3d 673, 679
(E.D. Va. 2017). “The Court may accept, reject, or modify, in whole or in part, the
recommendation of the magistrate judge, or recommit the matter to him with instructions.” Id.
Additionally, pursuant to 42 U.S.C. § 405(g), “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the case for a rehearing.”

B. Analysis

Plaintiff raises two issues in her Objections to the Report. First, she argues the ALJ’s
failure to address her asthma at step two constitutes reversible error. In response, defendant
concedes that the ALJ failed to address plaintiff's asthma at step two, but argues that the failure
does not constitute reversible error because the ALJ subsequently considered plaintiffs asthma
in determining her RFC, rendering the omission at step two harmless. Second, plaintiff argues
that the ALJ’s failure to provide good reasons for affording little weight to Dr. Maghubos’
opinions constitutes reversible error. In response, defendant argues that inconsistencies among
Dr. Maghubos’ opinions and between his opinions and other record evidence justified the ALJ’s
decision to give his opinions little weight. Plaintiff has the better arguments.

The well-established purpose of DIB is to “provid[e] benefits to persons unable to work

 

because of a serious disability.” Woods v. Berryhill, 888 F.3d 686, 691 (4th Cir. 2018); see also

Gordon v. Schweiker, 725 F.2d 231, 236 (4th Cir. 1984) (explaining that DIB “exist to give
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 10 of 24 PagelD# 228

financial assistance to disabled persons because they are without the ability to sustain
themselves”). The Act, which governs the provision of DIB, is therefore “remedial in nature and
unusually protective of claimants.” Pearson v. Colvin, 810 F.3d 204, 210 (4th Cir. 2015). Indeed,
the Fourth Circuit has for decades held that the Act is “to be broadly construed and liberally
applied in favor of [claimants].” Dorsey v. Bowen, 828 F.2d 246, 248 (4th Cir. 1987).

Pursuant to these admirable principles, the Fourth Circuit has also “long recognized that
the administrative hearing process,” in which ALJs evaluate claims for DIB, “is not an
adversarial one”; rather, “an ALJ has a duty to investigate the facts and develop the record
independent of the claimant or [his or her] counsel.” Pearson, 810 F.3d at 210. In discharging
that duty, “[t]here are some things an ALJ must do” and “[t]here are . .. some things an ALJ may
not do.” Cordell v. Saul, 2019 WL 6257994, at *13 (N.D. W. Va. Nov. 4, 2019). For example, an
ALJ “must both identify evidence that supports [his] conclusion[s] and build an accurate and
logical bridge from that evidence to [his] conclusion[s].” Woods, 888 F.3d at 694. An ALJ also
“has the obligation to consider all relevant medical evidence and cannot simply cherry-pick
facts” that support his conclusions “while ignoring” facts that cut against them. Lewis v.

Berryhill, 858 F.3d 858, 869 (4th Cir. 2017); see also Cordell, 2019 WL 6257994, at *13 (“[A]n

 

ALJ excludes relevant evidence at [his] peril.”).

Similarly, in reviewing an ALJ’s decision, a district court has the obligation to “review[]
the record to ensure that the ALJ’s [factual] findings are supported by substantial evidence and
that its legal [conclusions] are free of error.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir.
2013). Accordingly, “[t]his Court reviews the entire record in every Social Security case and will
affirm the decision of the Commissioner only if it is supported by substantial evidence and is in

accord with established legal standards.” Abstance v. Berryhill, 2019 WL 669799, at *3 (D.S.C.

10
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 11 of 24 PagelD# 229

Feb. 19, 2019). Although substantial evidence review is deferential, the Fourth Circuit has
emphasized that a district court cannot “reflexively rubber-stamp an ALJ’s findings.” Lewis, 858
F.3d at 870. “Substantial evidence . . . means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Sea “B” Mining Co. v. Addison, 831 F.3d 244, 252
(4th Cir. 2016).

With regard to plaintiff’s first argument, in this circuit, “district courts . . . have adopted
the view that an ALJ does not commit reversible error by omitting an impairment at step two, so
long as the ALJ considers the impairment [at] subsequent steps”; however, for the omission to be
harmless, the impairment must be “sufficiently considered.” Woodson v. Berryhill, 2018 WL
4659449, at *4—5 (E.D. Va. Aug. 7, 2018). Here, it is undisputed that the ALJ omitted plaintiff's
asthma at step two. The parties’ disagree, however, regarding whether the ALJ sufficiently
considered plaintiff’s asthma in determining her RFC.

The ALJ’s decision, the transcript of the hearing on plaintiff's claim for DIB, and
plaintiffs medical records all demonstrate that the ALJ did not sufficiently consider plaintiffs
asthma. In determining plaintiff's RFC, the ALJ only referenced her asthma once, explaining
that, in May 2016, plaintiff “visited her internist for wheezing” and the “[r]Jecommended
treatment included increasing her [inhaler] dosage for acute asthma exacerbation.” [AR at 21].
Such a solitary, cursory reference does not constitute sufficient consideration. See, e.g.,
Bonvillain v. Berryhill, 2019 WL 1232840, at *14 (E.D. Va. Mar. 15, 2019) (“[C]ourts often find
an ALJ’s failure to mention an impairment to be harmless so long as the ALJ discusses that
impairment later on in the sequential analysis.”); Snelgrove v. Colvin, 2015 WL 13229265, at
*12 (D.S.C. Nov. 18, 2015) (explaining that the ALJ’s one reference to the combined effects of

the plaintiff’s severe and non-severe impairments “did not adequately explain his evaluation”

1]
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 12 of 24 PagelD# 230

such that “the appropriate judicial review [could] not be had,” and remanding the case “for full
discussion by the ALJ of each of [the plaintiff's] impairments in combination throughout the
sequential evaluation process”).

The ALJ’s sole reference to plaintiff's asthma is particularly stark given that plaintiff
referenced it at least three times during the hearing and that it is extensively documented in her
medical records. Most notably, at the hearing, plaintiff testified that she “always has [her] asthma
attack[s]” if she does not spend “30 minutes laying down” approximately “five to six times a
day.” [AR at 56-57]. She also testified that she occasionally participates in line dancing classes
and goes for walks because those activities help mitigate her otherwise significant asthma
symptoms. [AR at 47-48, 58-59]. This testimony should have prompted the ALJ to include more
discussion of plaintiff's asthma in the RFC determination. See, e.g., Baker v. Berryhill, 2019 WL
4148350, at *8 (E.D. Va. Aug. 12, 2019) (“[U]pon hearing that [the plaintiff] was suffering from
migraines at the administrative hearing, the ALJ should have reviewed the record for this
impairment and discussed it in [the] RFC analysis. The ALJ neglected to discuss [the plaintiff s]
history of migraines and how they would not prevent her from performing light work. The Court,
therefore, cannot agree with [the defendant] that the [ALJ’s] omission was harmless.”).°

As the magistrate judge explained in his order for supplemental briefing, plaintiff's
medical records also confirm that “[she] was repeatedly diagnosed with asthma, she was
prescribed various medications for asthma, and she was treated for asthma for an extended

period of time.” [Dkt. 20]. For example, as early as March 2015, one month before her alleged

 

3 The ALJ’s decision acknowledged that during the hearing plaintiff had complained of
“shortness of breath and dyspnea on exertion,” but immediately thereafter concluded that
plaintiff's “statements concerning the intensity, persistence, and limiting effects of these
symptoms [were] not entirely consistent with the medical evidence and other evidence in the
record.” [AR at 20].

12
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 13 of 24 PagelD# 231

disability onset date, plaintiff was diagnosed with asthma and prescribed two medications taken
by inhaler to help manage her asthma. [AR at 323-24]. In May 2016, plaintiff reported that she
was still experiencing asthma symptoms, and was prescribed an increased dosage of at least one
of her medications. [AR at 876-78]. And in March 2017, plaintiff's medical records regularly
confirmed her asthma diagnosis. [See, e.g., AR at 1409]. This substantiation of plaintiff’s asthma
in the record should also have prompted greater consideration by the ALJ in his RFC
determination. See, e.g., Baker, 2019 WL 4148350, at *8.

Defendant attempts to justify the ALJ’s failure to include discussion about plaintiffs
asthma by asserting that the ALJ addressed plaintiff's respiratory issues more broadly and
included a limitation in her RFC that was “clearly targeted at avoiding . . . common asthma
triggers.” Defendant, in its response to plaintiff's Objections, also acknowledges, however, that
“[p]laintiff had potential respiratory limitations stemming from several different diagnoses,” not
just asthma. [Dkt. No. 27 at 7-8]. Thus “[i]t may well be” that the ALJ’s discussion of plaintiff's
respiratory issues more broadly was intended to include her asthma, “[b]ut meaningful review

cannot rest on such guesswork.” Woods, 888 F.3d at 694. Moreover, defendant at other times

 

urges the Court to separate plaintiff's specific asthma complaints from her general respiratory
complaints. For example, in minimizing the severity of plaintiff's asthma, defendant asserts that
“plaintiff only sought treatment for asthma-related complaints once during the relevant period,”
referring to the May 2016 incident to which the ALJ had referred. [Dkt. No. 27 at 7]. Yet
plaintiff plainly sought treatment on other occasions for respiratory-related complaints, such as
when she went to the emergency room in J uly 2016 complaining of “chest pain and shortness of

breath.” [AR at 21]. Defendant’s attempt to have it both ways on this issue is unavailing.

13
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 14 of 24 PagelD# 232

“While an ALJ’s duty to develop the record is not never-ending, it appears patently
obvious that the ALJ should have considered” plaintiff's asthma in more detail, particularly
given her repeated complaints about it at the hearing and its thorough documentation in her
medical records. Bonvillain, 2019 WL 1232840, at *14. The ALJ’s failure to consider the
plaintiffs asthma cannot be dismissed as harmless error. Unlike the Bonvillain case, in which
the plaintiff provided no evidence “to indicate that the ALJ’s consideration of [the omitted
impairment] would potentially alter the RFC formulation in any meaningful way,” plaintiff has
provided such evidence here. Id. Specifically, plaintiff has provided a Virginia Medicaid
document which, though not part of the administrative record, explains that plaintiff was found
disabled for the purpose of receiving state Medicaid benefits just ten days after her claim for DIB
was denied by the Appeals Council. [See Dkt. No. 13-1]. That disability finding was based on a
time period which began before the Appeals Council resolved her appeal. In explaining why
plaintiff was found disabled for state Medicaid purposes but not for DIB purposes, the Medicaid
document explicitly states that “[nJeither the ALJ nor the [Appeals Council] considered
[plaintiffs] asthma condition” in denying her claim for DIB. [Dkt. No. 13-1].

Defendant emphasizes that plaintiffs claim for state Medicaid benefits covered a slightly
later time period than her claim for DIB and that the two programs are separately administered,
but neither of these facts diminishes the importance of the Medicaid document’s recognition that
the ALJ failed to give adequate consideration to plaintiff's asthma. Moreover, neither of these
facts calls into question that “the purpose and evaluation methodology of both programs are

closely related.” Woods, 888 F.3d at 692. Indeed, it on this basis that the Fourth Circuit recently

 

held that an ALJ “must give substantial weight” to a prior state disability decision or provide

“persuasive, specific, valid reasons” for not doing so. Id.; see also Bird v. Comm’r of Social

14
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 15 of 24 PagelD# 233

Security, 699 F.3d 337, 343 (“[A]nother agency’s disability determination cannot be ignored and
must be considered.”). Had the state Medicaid decision been issued eleven days earlier, plaintiff
could have brought it to the Appeals Council’s attention and the Appeals Council likely would
have been required to consider it. For these reasons, the ALJ’s failure to consider plaintiff's
asthma at step two and in determining her RFC constitutes reversible error, justifying remand so
that the ALJ can properly consider plaintiff's asthma in making his disability determination.

With regard to plaintiff's second argument—whether the ALJ failed to afford adequate
weight to the opinions of plaintiffs long-time treating physician, Dr. Magbuhos—“the ALJ is
required to give controlling weight to opinions proffered by a claimant’s treating physicians so
long as the opinion is well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in the claimant’s case
record,” and an ALJ’s decision to give less than controlling weigh to a treating physician’s
opinions cannot be “perfunctory.” Lewis, 858 F.3d at 867.

Here, Dr. Maghubos’ opinions were primarily recited in two medical source statements.
In the first statement, dated October 18, 2015, Dr. Maghubos indicated that he had been treating
plaintiff for approximately 14 years for neck pain, hand pain and numbness, and knee pain, and
that his prognosis for plaintiff was “poor.” [AR at 468]. For example, Dr. Magbuhos stated that
plaintiff could “sit and stand/walk” for “[I]ess than 2 hours” in an 8-hour working day; needed to
lie down during the day to “relieve pressure on [her] neck [and] spine”; needed to elevate her
legs for 3 hours during the day to “alleviate knee pressure”; was “[iJncapable of even low-stress
jobs”; and could perform a variety of physical activities “[l]ess than occasionally,” i.e. “O-10%”
of the time. [AR at 468-70]. He also described plaintiff's “intensity level of pain” as “8—9/10,”

rated her “credibility with regards to claims of pain” as “good,” confirmed that there was “an

15
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 16 of 24 PagelD# 234

objective medical reason for the pain,” and stated that her “disability [was] not likely to change.”
[AR at 471].

In the second statement, dated October 13, 2017, Dr. Magbuhos indicated the he had been
treating plaintiff for “anxiety disorder” and “low[er] back pain.” His prognosis for plaintiff is
illegible, but appears to say “with medications prognosis is fare.” [AR at 1895]. Dr. Magbuhos
Stated that plaintiff experienced symptoms of her impairments everyday, including “during
attack[s] of anxiety”; that plaintiff still could “sit and stand/walk” for “[I]ess than 2 hours” in an
8-hour working day due to “severe pain [in] [the] low[er] back region”; needed to lie down
during the day to “relieve the pain”; no longer needed to elevate her legs; could only drive
“alone” for “15-20 minutes”; was “[i]ncapable of even low-stress jobs”; and could perform a
variety of physical activities either “[]Jess than occasionally,” i.e. “O-10%” of the time, or
“occasionally,” ie., “10-33%” of the time.” [AR at 1895-97]. He also again described
plaintiff's “intensity level of pain” as “8—9/10,” although “intermittent,” rated her “credibility
with regards to claims of pain” as “credible,” confirmed that there was “an objective medical
reason for the pain,” and stated that her “disability [was] not likely to change.” [AR at 471].

The ALJ gave these statements “little weight” on the ground that they were “inconsistent
internally” and inconsistent with other record evidence, such as other medical records and
plaintiff's testimony. [AR at 24]. Specifically, the ALJ reasoned that Dr. Magbuhos’ statements
contained different prognoses, including a more recent prognosis of “fair,” and that plaintiffs
medical records and her testimony both “show[ed] that she ha[d] greater abilities than indicated
by these opinions.” [AR at 24]. None of these rationales is persuasive. First, that plaintiff's
prognosis improved over a two-year time period is not a ground on which to discredit Dr.

Magbuhos’ statements; indeed, the Fourth Circuit has cautioned against “summarily”

16
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 17 of 24 PagelD# 235

discrediting statements based on treatment having “affor[ed] [a claimant] some temporary
relief.” Brown v. Comm’r of Social Sec. Admin., 873 F.3d 251, 270 (4th Cir. 2017).

Second, plaintiff's medical records for her visits to Dr. Magbuhos support his assessment
of plaintiff's medical impairments. For example, during her April 11, 2015 visit, she reported
recurrent neck and chest pain as well as “significant stress,” and Dr. Magbuhos increased her
Xanax dosage; during her May 19, 2015 visit, she reported recurrent hand pain and numbness as
well as “right bunion pain,” and Dr. Magbuhos recommended she complete various hand
exercises; during her October 13, 2015 visit, she reported recurrent neck pain which was “not
improving” as well as hand pain and stiffness, and Dr. Magbuhos referred her for physical
therapy; during her January 5, 2016 visit, she reported finger pain and “instability of the left
knee” with a “tendency to buckle,” and Dr. Magbuhos recommended that she complete various
leg exercises; during her May 26, 2016 visit, she reported “increase[ed] cough[ing] and
wheezing,” and Dr. Magbuhos increased her inhaler dosages; during her November 15, 2016
visit, she reported “recurrent lower neck, upper back, and low[er] back pain,” and Dr. Magbuhos
prescribed her Tylenol and recommended various back exercises; and during her June 2, 2017
visit, she reported “recurrent chest congestion and wheezing,” and Dr. Magbuhos prescribed her
Augmentin for bronchitis. [AR at 618-19, 621-22, 665-67, 767-69, 875-78; 1331-35, 1603-—
04]. Lastly, as discussed further below, the ALJ’s discussion of plaintiff’s testimony about her
ability to engage in various activities failed to acknowledge her testimony about the limited
extent to which she could engage in those activities. See Woods, 888 F.3d at 694.

Reading the record as a whole, there is at least some “indication that the ALJ . . dredged
up specious inconsistencies” in discrediting Dr. Magbuhos’ opinions. Dunn v. Colvin, 607 F.

App’x 264, 267 (4th Cir. 2015). Accordingly, the ALJ’s failure to give Dr. Magbuhos’ opinions

17
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 18 of 24 PagelD# 236

controlling weight constitutes reversible error, and this action will be remanded so that the ALJ
can properly consider Dr. Maghubos’ opinions in making his disability determination.

On remand, there are several other deficiencies in the ALJ’s decision which, although not
raised in the parties’ cross-motions for summary judgment, should also be reconsidered.*
Specifically, it appears from the record that the ALJ may also have erred in discrediting
plaintiff's statements about the intensity, persistence, and limiting effects of her symptoms,
including pain and fatigue, as well as by failing to sufficiently explain why additional RFC
limitations were not imposed regarding plaintiff's absenteeism and mental health impairments.

The SSA regulations “instruct ALJs not to reject a claimant’s reports about the intensity
and persistence of her symptoms or about how her symptoms affect her ability to work solely
because the medical evidence does not substantiate the reports.” Kennedy v. Saul, 781 F. App’x
184, 187 (4th Cir. 2019). “Instead, when examining the credibility of a [claimant’s] statements,
the ALJ must consider the entire case record” and, as previously discussed, “must build a logical
and accurate bridge from the evidence to [his] conclusion that the [claimant’s] testimony was not
credible.” Id. In doing so, it is “incumbent on [the ALJ] to provide a clearer explanation of his
reasons .. . such that it will allow for meaningful review of his decision.” Monroe, 826 F.3d at
190.

One way in which ALJs often fail to build a logical bridge between the evidence and their

conclusion that a claimant’s testimony was not fully credible is by summarily citing to the

 

* See, e.g., Woods, 888 F.3d at 694 (“Because these issues may recur on remand, we address
them now.”); see also Monroe v. Calvin, 826 F.3d 176, 188 (4th Cir. 2016) (“[R]emand may be
appropriate where . . . other inadequacies in the ALJ’s analysis frustrate meaningful review.”);
Abstance v. Berryhill, 2019 WL 669799, at *3 (D.S.C. Feb. 19, 2019) (refusing to accept a
waiver argument because it would “affirm a potentially unjust decision” and result in “a truly
disabled person . . . be[ing] denied her legally entitled benefits” on the basis of “a technicality”).

18
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 19 of 24 PagelD# 237

claimant’s activities of daily living, i.e., the type of activities in which the claimant has testified
that he or she can engage despite his or her medical impairments. For example, in Woods, the
ALJ concluded that the plaintiff's complaints of pain were not fully credible because she testified
that she could “maintain her personal hygiene, cook, perform light household chores, [and]
shop”; however, the ALJ failed to consider or even acknowledge the plaintiff's testimony that
she “[could] not button her clothes, ha[d] trouble drying herself after bathing, and sometimes
need[ed] help holding a hairdryer; that she [could] prepare simple meals but ha[d] trouble cutting
chopping, dicing, and holding silverware or cups; [that] it [took] her all day to do laundry; [and
that] she shop[ped] only for necessities, and that process [took] longer than normal.” 888 F.3d at
694. The court ultimately remanded that case to the ALJ, reasoning that “[a]n ALJ may not
consider the type of activities a claimant can perform without also considering the extent to
which she can perform them.” Id. The rationale for this rule is straightforward: “Disability
claimants should not be penalized for attempting to lead normal lives in the face of their
limitations.” Lewis, 858 F.3d at 868 n.3.

Here, the ALJ similarly concluded that plaintiffs “statements concerning the intensity,
persistence, and limiting effects of these symptoms [were] not entirely consistent with . . . other
evidence in the record” because “[her] activities of daily living [were] inconsistent with her
disability claim.” [AR at 20, 23]. The ALJ then summarily stated that plaintiff “testified to
cooking, cleaning, and grocery shopping on her own,” “driv[ing] daily and attend[ing] religious
services several times per month,” and “participating in various physical activities such as line
dancing ... and walking up to three miles per day”; however, the ALJ failed to consider or even
acknowledge plaintiff's testimony about the limitations she faced in these activities. [AR at 23].

For example, plaintiff testified that she could cook but “ha[d] to do [it] all the time sitting down,”

19
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 20 of 24 PagelD# 238

and sometimes needed “‘to lay down . . . and continue later on”; that she could do her own
laundry but that her son and a friend did all of the other housecleaning, including “mopping,
sweeping, [and] vacuuming”; that she could wash dishes but “easily drop[ped] a lot of thing[s]”
and “ha[d] many glasses broken”; and that she could grocery shop on her own but “[went] with
[her] son when he [was] home” because she was unable to “lift a gallon of milk” and “need[ed]
someone to carry” the groceries to and from her car. Id, at 46-47, 59-60. As for her participation
in a line dancing group, she explained that she could only do “slow, slow line dancing” in a
group of mostly of 80-year-old individuals, and often had to stop “when it [went] fast.” Id.

In light of this testimony, it is clear that the ALJ impermissibly “consider[ed] the type of
activities [plaintiff] [could] perform without also considering the extent to which she [could]
perform them.” Woods, 888 F.3d at 694. As a result, the ALJ failed to “build a logical and
accurate bridge” from the evidence to his conclusion that plaintiffs testimony was not fully
credible. Kennedy, 781 F. App’x at 187. Accordingly, that conclusion should be revisited on
remand.

The SSA regulations also “specif[y] the manner in which an ALJ should assess a
claimant’s RFC.” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019). “[A] proper RFC
analysis has three components: (1) evidence, (2) logical explanation, and (3) conclusion.”

Id. With regard to the first component, “[t]he ALJ must consider all of the claimant’s physical
and mental impairments, severe and otherwise, and determine, on a function-by-function basis,
how they affect the claimant’s ability to work.” Id. With regard to the second component, “the
ALJ must provide a narrative discussion describing how the evidence supports each conclusion.”
Id. And with regard to the third component, “[o]nce the ALJ has completed th[e] function-by

function analysis, the ALJ can make a finding as to the claimant’s RFC.” Id. As relevant here,

20
* Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 21 of 24 PagelD# 239

“Tt]he second component ... iS just as important as the other two”; “[i]ndeed, [Fourth Circuit]
precedent makes clear that meaningful review is frustrated when an ALJ goes straight from
listing evidence to stating a conclusion.” Id.

Here, the ALJ failed to provide sufficient explanation as to why plaintiffs absenteeism
and mental impairments did not result in additional limitations to her RFC. With regard to
plaintiff's absenteeism, her psychiatrist reported that plaintiff visited her “1-2 [times] per
month” over a four-year period, and that plaintiff's impairments and treatment would likely
require plaintiff to miss work “[a]bout once a month.” [AR at 719, 725]. Additionally, Dr.
Magbuhos reported that plaintiff visited him “every 1-2 months,” and that plaintiff's
impairments and treatment would likely require plaintiff to miss work “[m]Jore than three times a
month.” Id. at 468 , 471, 1898. These statements roughly accord with plaintiffs testimony about
the frequency of her visits to these doctors. See id. at 60. Plaintiff also testified that she visited a
doctor in general “like every week.” Id. at 44. The ALJ’s decision and the magistrate judge’s
Report document the high frequency of plaintiff's doctor visits. In particular, the magistrate
Judge’s very thorough Report described that, between April 2015 and October 2017, plaintiff
visited a doctor in connection with her medical impairments approximately 53 times, which
equates to approximately 1.71 times per month. [See Dkt. 25]. The height of plaintiff's doctor’s
visits was when she visited a doctor approximately five times in the month of June 2016. Id.

Significantly, all but five of plaintiff's doctor’s visits over this period occurred on
weekdays and presumably required her to miss work. Yet the ALJ’s discussion of an
absenteeism limitation was sparse and limited to affording little weight to plaintiffs therapist’s
and internist’s opinions regarding her need to miss work. Specifically, the ALJ stated that “the

overall record shows that [plaintiff’s] symptoms have maintained on routine, conservative

21
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 22 of 24 PagelD# 240

medication management,” and that “[t]here are no signs of . . . intensive medical treatment to
support that an absenteeism is appropriate.” [AR at 24]. This explanation is insufficient to
“describe[e] how the evidence supports [the ALJ’s] conclusion.” Thomas, 916 F.3d at 311 (4th

Cir, 2019); see also Monroe (cautioning against failures to “ma[ke] specific findings” about

 

 

whether a claimant’s condition would “necessitate[e] breaks in work and if so, how often”).

The insufficiency of the ALJ’s explanation is best seen through the questions posed to the
vocational expert at the hearing on plaintiff's claim for DIB. At the hearing, the ALJ only asked
the vocational expert four hypothetical questions designed to gauge the plaintiff's ability to find
work, none of which included an absenteeism limitation. [AR at 63-64]. Subsequently,
plaintiff's representative questioned the vocational expert, and specifically asked about an
absenteeism limitation. Id. at 65. The vocational expert responded that “assum[ing] the least
restrictive” set of limitations hypothesized by the ALJ, an individual who “would be absent from
work due to medical or mental health symptomology . . . at least two days a month” would not be
able to maintain employment. Id. “In order for a vocational expert’s opinion to be relevant or
helpful, it must be based upon a consideration of all other evidence in the record, and it must be
in response to proper hypothetical questions which fairly set out all of the claimant’s
impairments.” Hines v. Barnhart, 453 F.3d 559, 566 (4th Cir. 2006). It also bears repeating that
“an ALJ has a duty to investigate the facts and develop the record independent of the claimant or

[their] counsel.” Pearson, 810 F.3d at 210. Here, the ALJ did not adequately consider an

 

absenteeism limitation, despite its clear relevance given plaintiff's medical history. More
specifically, he failed to include that limitation in his hypothetical questions to the vocational
expert. Accordingly, the ALJ’s conclusion that an absenteeism limitation was not warranted

should also be revisited on remand.

22
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 23 of 24 PagelD# 241

With regard to plaintiff's mental impairments, both plaintiff and her counsel emphasized
her anxiety-related disorder at the hearing on her claim for DIB. For example, plaintiff testified
that she experienced panic attacks up to “three, four days” a week, and her counsel emphasized
that she experienced “persistent anxiety” which was “fairly overwhelming” and caused “inability
to maintain time and attendance.” [AR at 18, 40, 61, 68]. Plaintiff also testified that she took
Xanax “as needed” when she experienced panic attacks, and that she had seen a therapist
between once a week and once a month. [AR at 44]. The medical record, as documented in the
magistrate judge’s Report, supports this testimony; specifically, at least 17 of plaintiffs 53
doctor’s visits were primarily in connection with her anxiety-related disorder. [See Dkt. 25].
Moreover, even at other visits, plaintiff's non-mental health doctors frequently noted her anxiety.
For example, her doctor at a renal clinic stated: “[Plaintiff] has a lot of anxiety and I
recommended that she follow up closely with her psychiatrist.” [AR at 496 (emphasis in
original)]. And Dr. Maghubos repeatedly noted that plaintiff appeared anxious. [See. e.g., AR at
369].

Despite this evidence, the ALJ’s discussion of plaintiffs anxiety in relation to her RFC
was limited. The ALJ gave “partial weight” to some of plaintiffs psychiatrist’s opinions, but
“lesser weight to her assessment of an absenteeism limitation” [AR at 24]. The ALJ gave “little
weight” to plaintiff's Global Assessment of Functioning (“GAF”) scores, which were “mild to
moderate,” explaining that “her GAF scores [were] mere snapshots of her mental condition and
based primarily on subjective complaints” and were “inconsistent with her brief mental status

examinations,” which “show[ed] minimal anxiety or depression at times but essentially no

23
Case 1:19-cv-00441-LMB-JFA Document 28 Filed 11/17/20 Page 24 of 24 PagelD# 242

remarkable clinical findings.”> [AR at 24]. This explanation too appears insufficient to

 

“describe[e] how the evidence supports [the ALJ’s] conclusion.” Thomas, 916 F.3d at 311 (4th
Cir. 2019). Accordingly, the ALJ’s conclusion that a mental impairment limitation was not
warranted should also be revisited on remand.
II. CONCLUSION

For these reasons, by an Order to be issued with this Memorandum Opinion, plaintiff's
Objections will be sustained, the Report will not be adopted, plaintiff's Motion for Summary
Judgment will be granted in part, defendant’s Motion for Summary Judgment will be denied, the
ALJ’s decision will be vacated, and this action will be remanded to the agency for further
administrative proceedings consistent with this Memorandum Opinion pursuant to 42 U.S.C.
§ 405(g).

Ui.
Entered this [7 day of November, 2020.

Alexandria, Virginia
Is/

Leonie M. Brinkema
United States District Judge

 

> The ALJ addressed plaintiff's anxiety-related disorder at step three, concluding that plaintiff's
mental health impairments, “considered singly and in combination, d[id] not cause more than a
minimal limitation in [her] ability to perform basic mental work activities, and [were] therefore
non-severe.” [AR at 18]. In doing so, the ALJ discussed the “four areas of mental functioning”
which “are known as the ‘Paragraph B’ criteria,” concluding that plaintiff had “a mild limitation”
in each; however, the SSA regulations make clear that the Paragraph B criteria “are not an RFC
assessment” and are merely “used to rate the severity of mental impairments at steps [two] and
[three] of the sequential evaluation process.” Gullace v. Astrue, 2013 WL 691554, at *20 n.24
(E.D. Va. Feb. 13, 2012). In contrast, “[t]he mental RFC assessment used at steps [four] and
[five] of the sequential evaluation process requires a more detailed assessment by itemizing
various functions.” Id. Moreover, the ALJ’s discussion of the Paragraph B criteria suggests that
the ALJ again failed to discharge his duty “to investigate the facts and develop the record
independent of the claimant or [their] counsel.” Pearson, 810 F.3d at 210. For example, the ALJ
emphasized that plaintiff's testimony at the hearing on her DIB claim “focused primarily on” and
“centered on” her physical impairments as opposed to her mental impairments. [AR at 18].

 

24
